UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7070


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDISON PILGRIM CRAWFORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
District Judge. (3:02-cr-00042-nkm-mfu-1; 3:07-cv-80000)


Submitted:    March 17, 2009                 Decided:   April 3, 2009


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edison Pilgrim Crawford, Appellant Pro Se.             Nancy Spodick
Healey, Assistant United States Attorney,            Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Edison Pilgrim Crawford seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.        The     order      is   not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)      (2006).         A

prisoner       satisfies        this        standard      by     demonstrating          that

reasonable       jurists      would     find      that    any     assessment       of     the

constitutional         claims    by    the    district     court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                               We have

independently reviewed the record and conclude that Crawford has

not     made    the    requisite       showing.          Accordingly,      we      deny    a

certificate       of    appealability         and      dismiss    the    appeal.           We

dispense       with    oral     argument       because      the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                DISMISSED



                                              2